Exhibit 10.1

 

EXECUTION VERSION

 

 

March 18, 2011

 

To:                            Hawaiian Holdings, Inc.
3375 Koapaka Street, Suite G-350
Honolulu, Hawaii 96819

 

From:                UBS AG, London Branch
c/o UBS Securities LLC
299 Park Avenue
New York, NY 10171

 

From:                UBS Securities LLC
Solely as Agent of UBS AG, London Branch
299 Park Avenue
New York, NY 10171

 

Re:                             Additional Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between UBS AG,
London Branch (“Dealer”) and Hawaiian Holdings, Inc. (“Counterparty”) as of the
Trade Date specified below (the “Transaction”).  This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein are based on terms that are defined in the Prospectus dated
November 19, 2009, as supplemented by the Prospectus Supplement dated March 18,
2011 (as so supplemented, the “Prospectus”) relating to the 5.00% Convertible
Senior Notes due 2016 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
75,000,000 (as increased by up to an aggregate principal amount of USD
11,250,000 if and to the extent that the Underwriter (as defined herein)
exercises its option to purchase additional Convertible Notes pursuant to the
Underwriting Agreement (as defined herein)) pursuant to an Indenture to be dated
March 23, 2011 (the “Base Indenture”), as supplemented by a Supplemental
Indenture thereto to be dated March 23, 2011 (the “Supplemental Indenture,” and
the Base Indenture as supplemented by the Supplemental Indenture, the
“Indenture”), between Counterparty and U.S. Bank National Association, as
trustee (the “Trustee”).  In the event of any inconsistency between the terms
defined in the Prospectus, the Indenture and this Confirmation, this
Confirmation shall govern.  The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Prospectus.  If any such definitions
in the Indenture or any such sections of the Indenture differ from the
descriptions thereof in the Prospectus, the descriptions thereof in the
Prospectus will govern for purposes of this Confirmation.  The parties further
acknowledge that the Supplemental Indenture and Base Indenture section numbers
used herein are based on the draft of the Supplemental Indenture or Base
Indenture, as the case may be, last reviewed by Dealer as of the date of this
Confirmation, and if any such section numbers are changed in the Supplemental
Indenture or Base Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties.  Subject to
the foregoing, references to the Base Indenture or Supplemental Indenture herein
are references to the Base Indenture or the Supplemental Indenture, as the case
may be, as in effect on the date hereof and on the date of its execution,
respectively, and if either the Base Indenture or the Supplemental Indenture is
amended following such date, any such amendment will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

--------------------------------------------------------------------------------


 

1.                                     This Confirmation evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine)) on the Trade Date.  In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates.  The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.

 

2.                                     The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms.

 

 

 

 

 

Trade Date:

 

March 18, 2011

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“HA”).

 

 

 

Number of Options:

 

11,250. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

 

Applicable Percentage:

 

60%

 

 

 

Option Entitlement:

 

A number equal to the product of the Applicable Percentage and 126.8730

 

 

 

Strike Price:

 

USD 7.8819

 

 

 

Premium:

 

USD 1,526,369.25

 

 

 

Premium Payment Date:

 

March 23, 2011

 

 

 

Exchange:

 

The NASDAQ Global Market

 

 

 

Related Exchange(s):

 

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

 

 

 

Excluded Provisions:

 

Section 9.06(g), Section 9.09 and Section 9.15 of the Supplemental Indenture.

 

2

--------------------------------------------------------------------------------


 

Procedures for Exercise.

 

 

 

 

 

Conversion Date:

 

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 9.02(A) of the Supplemental Indenture.

 

 

 

Free Convertibility Date:

 

November 15, 2015

 

 

 

Expiration Date:

 

March 15, 2016, subject to earlier exercise.

 

 

 

Multiple Exercise:

 

Applicable, as described under “Automatic Exercise” below.

 

 

 

Automatic Exercise:

 

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated March 18, 2011 between Dealer and Counterparty, shall be
deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty, or the Trustee on behalf of
Counterparty, has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

 

 

 

 

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty, or
the Trustee on behalf of Counterparty, must notify Dealer in writing before
5:00 p.m. (New York City time) on the Scheduled Valid Day immediately preceding
the scheduled first day of the Settlement Averaging Period (the “Exercise Notice
Deadline”) for the Options being exercised of (i) the number of such Options,
(ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date, (iii) the Relevant Settlement Method for such
Options, (iv) if the Relevant Settlement Method for such Options is Combination
Settlement, the fixed amount of cash per Convertible Note that Counterparty has
elected to deliver to Holders (as such term is defined in the Indenture) of the
related Convertible Notes (the “Specified Cash Amount”) and (v) the settlement
date(s) for delivery of the consideration in respect of each related Convertible
Note, and such notice shall be deemed to include the information,
representations, acknowledgements and agreements required pursuant to
“Settlement Method Election Conditions” below; provided that notwithstanding the
foregoing, such notice (and the related exercise of Options) shall be effective
if given after the Exercise

 

3

--------------------------------------------------------------------------------


 

 

 

Notice Deadline, but prior to 4:00 P.M., New York City time, on the fifth Valid
Day following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the delivery obligation under this Confirmation
as appropriate to reflect the reasonable additional costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Dealer in connection with its hedging activities (including the
unwinding of any hedge position) as a result of Dealer not having received such
notice on or prior to the Exercise Notice Deadline and Dealer’s obligation to
make any payment or delivery in respect of such exercise shall not be
extinguished; provided further that in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clauses (i) and (v) above, and (B) if the
Relevant Settlement Method for such Options is not Net Share Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on or prior to the Free Convertibility Date specifying the information required
in clauses (iii) and (iv) above, as well as the information, representations,
acknowledgements and agreements deemed to be included in such notice as set
forth in “Settlement Method Election Conditions” below.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted to trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m. (New York City time) on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or futures contracts relating to the
Shares.”

 

 

 

Settlement Terms.

 

 

 

 

 

Settlement Method:

 

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if the Settlement Method Election Conditions have been satisfied and
Counterparty, or the Trustee on behalf of Counterparty, shall have notified
Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option.

 

4

--------------------------------------------------------------------------------


 

Relevant Settlement Method:

 

In respect of any Option, subject to the Settlement Method Election Conditions:

 

 

 

 

 

(i)  if Counterparty elects (or is deemed to have elected) with respect to a
Settlement Method under the Indenture to settle its conversion obligations in
respect of the related Convertible Note entirely in Shares pursuant to
Section 9.02(A)(I) or (C) of the Supplemental Indenture (together with cash in
lieu of fractional Shares) (such settlement method, “Settlement in Shares”), or
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) in a combination of cash and Shares pursuant
to Section 9.02(A)(III) of the Supplemental Indenture with a Specified Cash
Amount less than USD 1,000 (such settlement method, “Low Cash Combination
Settlement”), or (B) in a combination of cash and Shares pursuant to
Section 9.02(A)(III) or (B) of the Supplemental Indenture with a Specified Cash
Amount equal to USD 1,000 (such settlement method, “Par Cash Combination
Settlement”), then, in each case, the Relevant Settlement Method for such Option
shall be Net Share Settlement;

 

 

 

 

 

(ii)  if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 9.02(A)(III) of the Supplemental Indenture with a Specified
Cash Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 

 

 

 

 

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 9.02(A)(II) of the Supplemental Indenture (such settlement method,
“Settlement in Cash”), then the Relevant Settlement Method for such Option shall
be Cash Settlement.

 

 

 

Settlement Method Election Conditions:

 

For any Relevant Settlement Method other than Net Share Settlement with a
Specified Cash Amount equal to USD 1,000, the Notice of Exercise or Notice of
Final Settlement Method, as applicable, shall be deemed to contain:

 

 

 

 

 

(i)  a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, Counterparty is not in possession of any
material non-public information with respect to Counterparty or the Shares;

 

 

 

 

 

(ii)  a representation that Counterparty is electing the settlement method for
the related Convertible Note and such Relevant Settlement Method in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

5

--------------------------------------------------------------------------------


 

 

 

(iii) a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

 

 

 

 

(iv) a representation that Counterparty is not electing the settlement method
for the related Convertible Note and such Relevant Settlement Method to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares); and

 

 

 

 

 

(v)  an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty’s election of the settlement method for the related
Convertible Note and such Relevant Settlement Method shall be made at Dealer’s
sole discretion and for Dealer’s own account and (B) Counterparty does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) the Daily Option Value for such
Valid Day, divided by (ii) the Relevant Price on such Valid Day, divided by
(iii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

 

 

 

 

(i)  an amount of cash (the “Combination Settlement Cash Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal to the
lesser of (1) the product of

 

6

--------------------------------------------------------------------------------


 

 

 

(x) the Applicable Percentage and (y) the Specified Cash Amount minus USD 1,000
and (2) the Daily Option Value, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause
(A) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Cash Amount for such Valid Day shall be deemed to be
zero; and

 

 

 

 

 

(ii)  a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) the Daily Option Value on such Valid Day
minus the Daily Combination Settlement Cash Amount for such Valid Day, divided
by (B) the Relevant Price on such Valid Day, divided by (C) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Share Amount for such Valid Day shall be deemed to
be zero;

 

 

 

 

 

provided that in no event shall the sum of (x) the Combination Settlement Cash
Amount for any Option and (y) the Combination Settlement Share Amount for such
Option multiplied by the Applicable Limit Price on the Settlement Date for such
Option, exceed the Applicable Limit for such Option.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

7

--------------------------------------------------------------------------------


 

Applicable Limit:

 

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price, over (ii) USD 1,000.

 

 

 

Applicable Limit Price:

 

The opening price as displayed under the heading “Op” on Bloomberg page HA.UQ
<equity> (or its equivalent successor if such page is not available) on the
Settlement Date for the applicable Option; provided that with respect to any
Convertible Note converted on or prior to the business day immediately preceding
March 1, 2016 to which Settlement in Shares applies and with respect to any
Convertible Note converted prior to November 15, 2015 to which Low Cash
Combination Settlement applies, the Applicable Limit Price is the lesser of the
opening price as displayed under the heading “Op” on Bloomberg page HA.UQ
<equity> (or its equivalent successor if such page is not available) on the
Settlement Date for the Option or on the settlement date for the Convertible
Note.

 

 

 

Valid Day:

 

A day on which (i) trading in the Shares generally occurs and (ii) a Market
Disruption Event has not occurred; provided that if the Shares are not then
listed for trading or quotation on or by any exchange, bureau or other
organization, “Valid Day” means a Business Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the primary United States national
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.

 

 

 

Business Day:

 

Each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which
banking institutions in New York, NY are authorized or obligated by law or
executive order to close.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed on
Bloomberg (or any successor service) page HA.UQ <equity> AQR in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Valid Day; or,
if such price is not available, the market value of one Share on such Valid Day,
as determined by the Calculation Agent in a good faith reasonable manner using a
volume weighted average method; provided that after the occurrence or
effectiveness of an event described in Section 9.12 of the Supplemental
Indenture in which all holders of Shares receive only cash, the Relevant Price
will be the cash price per Share received by holders of Shares in such event.

 

8

--------------------------------------------------------------------------------


 

Settlement Averaging Period:

 

For any Option and regardless of the Settlement Method applicable to such
Option:

 

 

 

 

 

(i)                if the related Conversion Date occurs prior to the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the third Business Day following such Conversion Date; provided that if the
Notice of Exercise for such Option specifies that Settlement in Shares or Low
Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 60 consecutive Valid Day period
commencing on, and including, the second Valid Day immediately following such
Conversion Date; or

 

 

 

 

 

(ii)             if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Exercise or Notice of Final Settlement Method, as
applicable, for such Option specifies that Settlement in Shares or Low Cash
Combination Settlement applies to the related Convertible Note, the Settlement
Averaging Period shall be the 60 consecutive Valid Days commencing on, and
including, the 62nd Scheduled Valid Day immediately prior to the Expiration
Date.

 

 

 

Settlement Date:

 

For any Option, the third Business Day immediately following the last Valid Day
of the Settlement Averaging Period for such Option.

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

Representation and Agreement:

 

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

 

9

--------------------------------------------------------------------------------


 

3.                                    Additional Terms applicable to the
Transaction.

 

 

 

Adjustments applicable to the Transaction:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment to the
Conversion Rate (as defined in the Indenture) of the Convertible Notes.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event
that results in an adjustment to the Conversion Rate (as defined in the
Indenture) of the Convertible Notes, the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to any Convertible Note under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by it, to the terms hereof in order to account for such Potential
Adjustment Event.

 

 

 

Dilution Adjustment Provisions:

 

Section 9.06(a), (b), (c), (d), (e) and (h) and Section 9.08 of the Supplemental
Indenture.

 

 

 

Extraordinary Events applicable to the Transaction:

 

 

 

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 9.12 of the Supplemental
Indenture.

 

 

 

Tender Offers:

 

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 9.06(e) of the Supplemental Indenture.

 

 

 

Consequence of Merger Events /

 

 

Tender Offers:

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such

 

10

--------------------------------------------------------------------------------


 

 

 

adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision that would constitute a Merger Event or
Tender Offer; provided further that if, with respect to a Merger Event or a
Tender Offer, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia or (ii) the Counterparty to the Transaction following
such Merger Event or Tender Offer, will not be a corporation or will not be the
Issuer following such Merger Event or Tender Offer, then Cancellation and
Payment (Calculation Agent Determination) shall apply.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions;”
provided further that Section 12.9(a)(ii) of the Equity Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or announcement or statement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by Hedging Party on
the Trade Date.”

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

 

 

 

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by inserting
the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

11

--------------------------------------------------------------------------------


 

 

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof,  after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Additional Disruption Events, Dealer.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.                                    Calculation Agent.

 

Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by email to the
email address provided by Counterparty in such prior written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Counterparty
any proprietary models used by it or any other party.

 

 

 

5.                                    Account Details.

 

 

(a)

Account for payments to Counterparty:

 

 

 

To be provided by Counterparty.

 

 

 

Account for delivery of Shares to Counterparty:

 

 

 

To be provided by Counterparty.

 

 

(b)

Account for payments to Dealer:

 

 

 

To be provided by Dealer.

 

 

 

Account for delivery of Shares from Dealer:

 

 

 

To be provided by Dealer.

 

 

 

 

6.                                    Offices.

 

 

(a)

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

12

--------------------------------------------------------------------------------

 


 

 

(b)

The Office of Dealer for the Transaction is: London

 

 

 

 

 

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Attention:

Jason Shrednick

 

 

Telephone No.:

(212) 821-2361

 

 

Facsimile No.:

(212) 882-8014

 

 

 

7.

Notices.

 

 

 

 

(a)

Address for notices or communications to Counterparty:

 

 

 

 

 

Hawaiian Holdings, Inc.

 

 

3375 Koapaka Street, Suite G-350

 

 

Honolulu, Hawaii 96819

 

 

Attention:

Treasurer

 

 

Telephone No.:

(808) 835-3700

 

 

Facsimile No.:

(808) 835-3690

 

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

 

 

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Attention:

Jason Shrednick

 

 

Telephone No.:

(212) 821-2361

 

 

Facsimile No.:

(212) 882-8014

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

Address:

Equities Legal Department

 

 

 

677 Washington Boulevard

 

 

 

Stamford, CT 06901

 

 

Attention:

Hina Mehta and Gordon Kiesling

 

 

Telephone No.:

(203) 719-0268

 

 

Facsimile No.:

(203) 719-0680

 

 

 

8.

Representations and Warranties of Counterparty.

 

 

 

Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:

 

 

 

 

(a)

Counterparty is duly organized and validly existing and in good standing under
the laws of its jurisdiction of incorporation.

 

 

 

 

(b)

Counterparty has the corporate power and authority to execute and deliver this
Confirmation and to perform its obligations hereunder; and all action required
to be taken for the due and proper authorization, execution and delivery by it
of this Confirmation and the consummation by it of the transactions contemplated
hereby has been duly and validly taken.

 

 

 

 

(c)

This Confirmation has been duly authorized by Counterparty and, when duly
executed and delivered in accordance with its terms by each of the parties
hereto, will constitute a valid and legally binding agreement of Counterparty
enforceable against Counterparty in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability.

 

13

--------------------------------------------------------------------------------


 

 

(d)

The execution, delivery and performance by Counterparty of this Confirmation and
the consummation of the transactions contemplated hereby will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of Counterparty or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which any of the property or assets of Counterparty or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of Counterparty or any of
its subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority applicable to Counterparty or any of its subsidiaries,
except for such conflicts, breaches or violations in clauses (i) and (iii) that
would not have a material adverse effect on Counterparty’s ability to perform
its obligations under this Confirmation (a “Material Adverse Effect”).

 

 

 

 

(e)

No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by Counterparty of this Confirmation
and the consummation of the transactions contemplated hereby for (i) such
consents, approvals, authorizations, orders, registrations or qualifications
(“Consents”) as may be required under state securities laws or contemplated by
this Confirmation or (ii) where the failure to obtain or make any such Consents
would not reasonably be expected to have a Material Adverse Effect.

 

 

 

 

(f)

Counterparty is not and, after giving effect to the transactions contemplated
hereby, will not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Securities
and Exchange Commission thereunder.

 

 

 

 

(g)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

 

 

 

(h)

Counterparty and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Counterparty
or the Shares.

 

 

 

9.

Other Provisions.

 

 

 

 

(a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Trade Date, due incorporation, existence and good standing of
Counterparty in Delaware, the due authorization, execution and delivery of this
Confirmation, and the absence of conflict of the execution, delivery and
performance of this Confirmation with any material agreement required to be
filed as an exhibit to Counterparty’s Annual Report on Form 10-K and
Counterparty’s constituent documents.

 

 

 

 

(b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on the Business Day following the date of
such repurchase if following such repurchase, the number of outstanding Shares
as determined on such day is (i) less than 50 million (in the case of the first
such notice) or (ii) thereafter more than 1 million less than the number of
Shares included in the immediately preceding Repurchase Notice. Counterparty
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become

 

14

--------------------------------------------------------------------------------


 

 

 

subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase Notice on the day and in the manner specified in this paragraph. If
any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against the
Indemnified Person as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, such consent not to be unreasonably
withheld, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is a party and indemnity has been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

 

 

 

(c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any equity or equity-linked securities of
Counterparty, other than (i) a distribution meeting the requirements of the
exception set forth in Rules 101(a), 101(b)(10), 102(a) and 102(b)(7) of
Regulation M (the “Exclusions”). Counterparty shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution (subject to the Exclusions) other than the distribution of the
Convertible Notes.

 

 

 

 

(d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) in violation
of the Exchange Act.

 

 

 

 

(e)

Transfer or Assignment.

 

 

 

 

 

(i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited to, the following conditions:

 

 

 

 

 

 

 

 

(A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b);

 

 

 

 

 

 

 

 

(B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

15

--------------------------------------------------------------------------------


 

 

 

 

(C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

 

 

 

 

 

 

 

(D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

 

 

 

 

 

 

 

(E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

 

 

 

 

 

 

 

(F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

 

 

 

 

 

 

 

(G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

 

 

 

 

 

 

(ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction at any time to any affiliate
of Dealer (A) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than the best of Dealer’s credit rating
and the credit rating of any guarantor of Dealer’s obligations hereunder, in
each case, at the time of the transfer or assignment, or (B) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or any
parent of Dealer that has a credit rating that is equal to or better than the
best of Dealer’s credit rating and the credit rating of any guarantor of
Dealer’s obligations hereunder, in each case, at the time of the transfer or
assignment; provided that any such transfer or assignment shall be subject to
the conditions that (I) following such transfer or assignment, the terms and
conditions of the Agreement as so transferred or assigned (the “Transferred
Agreement”) shall be substantially the same as the terms and conditions of the
Agreement immediately prior to such transfer or assignment, (II) Counterparty
will not be required to pay to the transferee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Transferred Agreement greater
than the amount in respect of which Counterparty would have been required to pay
to Dealer under Section 2(d)(i)(4) in the absence of the transfer,
(III) Counterparty will not receive any payment under the Transferred Agreement
from which an amount is required to be withheld or deducted for or on account of
a Tax with respect to which no additional amount is required to be paid by the
transferee under Section 2(d)(i)(4) of the Transferred Agreement (other than by
reason of Section 2(d)(i)(4)(A) or (B) thereof), (IV) neither an Event of
Default with respect to which Dealer is the Defaulting Party nor a Termination
Event with respect to which Dealer is the sole Affected Party shall have
occurred and be continuing at the time of the transfer, and neither an Event of
Default nor a Termination Event shall occur as a result of the transfer,
(V) each of Dealer and the transferee is a dealer in “notional principal
contracts” within the meaning of Section 1.446-3(c)(4)(iii) of the U.S. Treasury
Regulations and in other derivatives, and (VI) Dealer has used its good faith
efforts to provide prior notice to Counterparty of such transfer and the
proposed date of such transfer, and Dealer shall

 

16

--------------------------------------------------------------------------------


 

 

 

 

provide written notice to Counterparty reasonably promptly following such
transfer. In addition, if at any time (A) the Section 16 Percentage exceeds
7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer
may, without Counterparty’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party who is a dealer
in “notional principal contracts” within the meaning of
Section 1.446-3(c)(4)(iii) of the U.S. Treasury Regulations and in other
derivatives, and with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (x) the credit rating of
Dealer at the time of the transfer and (y) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer. If at any time an Excess Ownership Position exists,
Dealer may designate any Exchange Business Day as an Early Termination Date with
respect to all or a portion of the Transaction (the “Terminated Portion”) such
that following such termination no Excess Ownership Position exists; provided
that Dealer may only designate an Early Termination Date pursuant to this
Section 9(e)(i) if Dealer has used its good faith efforts to notify Counterparty
of such Excess Ownership Position, and Dealer is unable, acting in good faith
and after using its commercially reasonable efforts, to effect a transfer or
assignment of Options to a third party in accordance with this
Section 9(e)(i) on pricing terms reasonably acceptable to Dealer and within a
time period reasonably acceptable Dealer such that no Excess Ownership Position
exists. In the event that Dealer so designates an Early Termination Date with
respect to a Terminated Portion, a payment shall be made pursuant to Section 6
of the Agreement as if (1) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Transaction and a Number
of Options equal to the number of Options underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, minus (B) 1% of the
number of Shares outstanding.

 

17

--------------------------------------------------------------------------------


 

 

 

(iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations; provided that
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

 

 

 

 

 

(f)

Staggered Settlement.  If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

 

 

 

 

 

(i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

 

 

 

 

 

(ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

 

 

 

 

 

(iii)

if the Net Share Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Dealer in the notice referred to
in clause (i) above.

 

 

 

 

 

(g)

Matters Relating to Agent. UBS Securities LLC shall act as “agent” (the “Agent”)
for Dealer within the meaning of Rule 15a-6 under the Exchange Act in connection
with this Transaction. Dealer notifies Counterparty that (i) the Agent acts
solely as agent on a disclosed basis with respect to the transactions
contemplated hereunder, and (ii) the Agent has no obligation, by guaranty,
endorsement or otherwise, with respect to the obligations of Dealer hereunder,
either with respect to the delivery of cash or Shares, either at the beginning
or the end of the transactions contemplated hereby. Each of Dealer and
Counterparty acknowledges and agrees to look solely to the other for performance
hereunder, and not to the Agent.

 

 

 

 

(h)

Additional Termination Events. Notwithstanding anything to the contrary in this
Confirmation:

 

 

 

 

 

(i)

If an event of default with respect to Counterparty occurs under the terms of
the Convertible Notes as set forth in Section 5.1 of the Base Indenture or
Section 6.01 of the Supplemental Indenture and results in the Convertible Notes
becoming due and payable pursuant to the terms of the Indenture before they
would otherwise have been due and payable, then the occurrence of such event
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

 

 

 

 

 

(ii)

The receipt by Dealer from Counterparty, within the applicable time period set
forth under “Notice of Exercise” above, of any Notice of Exercise in respect of
Options that relates to Convertible Notes as to which additional Shares would be
added to the

 

18

--------------------------------------------------------------------------------


 

 

 

 

Conversion Rate pursuant to Section 9.15 of the Supplemental Indenture in
connection with a “Fundamental Change” (as defined in the Supplemental
Indenture) shall constitute an Additional Termination Event as provided in this
Section 9(h)(ii). Upon receipt of any such Notice of Exercise, Dealer shall
designate an Exchange Business Day following such Additional Termination Event
(which Exchange Business Day shall be on or as promptly as reasonably
practicable after the related settlement date for such Convertible Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Make-Whole Conversion Options”) equal
to the lesser of (A) the number of such Options specified in such Notice of
Exercise and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Make-Whole Conversion Options. Any payment hereunder
with respect to such termination (the “Make-Whole Unwind Payment”) shall be
calculated pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the number of Make-Whole
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 9.15 of the Supplemental Indenture) and shall take into
account the time value of this Transaction with respect to the Expiration Date;
provided that the amount of cash deliverable in respect of such early
termination by Dealer to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (I) (1) the number of
Make-Whole Conversion Options multiplied by (2) the Conversion Rate (after
taking into account any applicable adjustments to the Conversion Rate pursuant
to Section 9.15 of the Supplemental Indenture) multiplied by (3) a price per
Share determined by the Calculation Agent over (II) the aggregate principal
amount of such Convertible Notes, as determined by the Calculation Agent in a
commercially reasonable manner. Counterparty may irrevocably elect, if so
designated in its Notice of Exercise to Dealer as set forth above, to receive
the Make-Whole Unwind Payment in Shares, in which case, in lieu of making such
Make-Whole Unwind Payment as set forth above, Dealer shall deliver to
Counterparty, within a commercially reasonable period of time after such
designation as determined by Dealer (taking into account existing liquidity
conditions and Dealer’s hedging and hedge unwind activity or settlement activity
in connection with such delivery) a number of Shares equal to such Make-Whole
Unwind Payment divided by a price per Share determined by the Calculation Agent
in good faith and in a commercially reasonable manner.

 

 

 

 

 

(i)

Amendments to Equity Definitions.

 

 

 

 

 

 

(i)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
Counterparty.”

 

 

 

 

 

 

(ii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

 

 

 

 

(j)

No Setoff. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

19

--------------------------------------------------------------------------------


 

 

(k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a “Payment Obligation”), Counterparty may request Dealer to satisfy
the Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash, (II) a Merger Event or Tender Offer that is within
Counterparty’s control, or (III) an Event of Default in which Counterparty is
the Defaulting Party or a Termination Event in which Counterparty is the
Affected Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement in each case that
resulted from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable; provided that if Counterparty does not validly
request Dealer to satisfy the Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s election to the contrary.

 

 

 

 

 

 

Share Termination Alternative:

If the Share Termination Alternative is applicable in respect of any Payment
Obligation, Dealer shall deliver to Counterparty the Share Termination Delivery
Property on, or within a commercially reasonable period of time after, the date
when the Payment Obligation would otherwise be due pursuant to Section 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

 

 

 

 

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

 

 

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

20

--------------------------------------------------------------------------------


 

 

 

Share Termination Delivery Unit:

One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.

 

 

 

 

 

 

Failure to Deliver:

Applicable

 

 

 

 

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

 

 

 

(l)

Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

 

 

 

(m)

Registration.  Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of legal counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in customary form and in substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering of equity securities of companies
comparable in size, maturity and line of business; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies comparable in size, maturity and
line of business (in which case, the Calculation Agent shall make any reasonable
adjustments in good faith to the terms of the Transaction that are necessary, in
its reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Dealer at the Relevant Price
on such Exchange Business Days, and in the amounts, requested by Dealer.

 

21

--------------------------------------------------------------------------------


 

 

(n)

Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

 

 

 

(o)

Right to Extend.  Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer determines, in its commercially reasonable
judgment, that such action is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that in no event shall Dealer have the right to extend the
Settlement Averaging Period more than 20 Valid Days.

 

 

 

 

(p)

Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

 

 

 

(q)

Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

 

 

 

(r)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

 

 

 

 

 

(i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
consolidation, merger and binding share exchange to which Counterparty is a
party, or any sale of all or substantially all of Counterparty’s assets, in each
case pursuant to which the Shares will be converted into cash, securities or
other property, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such transaction or event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such transaction
or event is consummated; and

 

 

 

 

 

 

(ii)

promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

 

 

 

 

 

(s)

Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,

 

22

--------------------------------------------------------------------------------


 

 

 

illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

 

 

 

(t)

Early Unwind. In the event the sale of the “Additional Notes” (as defined in the
Underwriting Agreement) is not consummated with the Underwriter for any reason
by 5:00 p.m. (New York City time) on the Premium Payment Date, or such later
date as agreed upon by the parties (the Premium Payment Date or such later date,
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the then prevailing market price.  Each of Dealer and
Counterparty represent and acknowledge to the other that, subject to the proviso
included in this Section 9(t), upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

 

 

 

(u)

Payment by Counterparty. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount calculated under Section 6(e) of the Agreement, or
(ii) Counterparty owes to Dealer, pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

 

23

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

Yours faithfully,

 

 

 

 

 

UBS AG, LONDON BRANCH

 

 

 

 

 

 

 

 

By:

/s/ David Kelly

 

 

 

Name:

David Kelly

 

 

 

Title:

Managing Director and Counsel

 

 

 

 

Region Americas Legal

 

 

 

 

 

 

 

 

By:

/s/ Hina Mehta

 

 

 

Name:

Hina Mehta

 

 

 

Title:

Executive Director and Counsel

 

 

 

 

Region Americas Legal

 

 

 

 

 

 

 

 

UBS SECURITIES LLC,

 

 

 

as agent for UBS AG, London Branch

 

 

 

 

 

 

 

 

By:

/s/ Jason Shrednick

 

 

 

Name:

Jason Shrednick

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Van Nest

 

 

 

Name:

Jennifer Van Nest

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Accepted and confirmed as of the Trade Date:

 

 

 

 

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

 

 

Name:

Peter R. Ingram

 

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 